Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 1 of 10 PageID #:1081




        EXHIBIT A
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 2 of 10 PageID #:1082




                       CUNEO GILBERT & LADUCA, LLP
                                          FIRM PROFILE

We specialize in civil litigation in federal and state courts, including general commercial practice,
antitrust, civil rights, government relations, products liability, administrative, securities, labor, and
consumer law.

With a proven track record of winning in court and in Congress, we have represented and served
clients since 1988 on issues of broad significance. Neither a mega-firm with 200 plus attorneys, nor
a small firm with limited expertise, we are instead a group of twenty plus lawyers who together have
over 300 years of experience going to court to right wrongs. We specialize in representing
individuals and businesses that have been victims of antitrust violations, faulty products, civil rights
violations, and securities fraud.

TRIAL AND APPELATE

Cuneo Gilbert & LaDuca attorneys are experienced advocates. Between them, our attorneys have
    conducted approximately 200 trials;

       conducted approximately 500 quasi-adjudicative, administrative or arbitral proceedings
        resulting in a final adjudication;
       argued appeals in ten federal circuit court of appeals including two en banc arguments;
       argued appeals in at least seven states
       testified before Congress, state legislatures or federal or state administrative bodies at
        least 60 times; and
       appeared in many cases before the United States Supreme Court
GOVERNMENT SERVICE
Cuneo Gilbert & LaDuca attorneys have held positions of trust in state or federal governments,
including:
       One was Solicitor to the House of Representatives and Assistant Counsel to the Senate;
       One was the Executive Director of a Federal agency, the highest staff position;
       Two were Section Chiefs of the United States Department of Justice;
       Two were Assistant US attorneys and one was a public defender; and
       Two were Counsel to Congressional Committees
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 3 of 10 PageID #:1083



ACADEMIC ACHIEVEMENTS/CLERKSHIPS
Cuneo Gilbert & LaDuca attorneys have strong academic qualifications and many were judicial
clerks or interns. Of our attorneys:
      Eight were law review members or editors;
      Twelve served as judicial law clerks or interns;
      Three worked at the United States Court of Appeals;
      Six worked at United States District Courts;
      One worked for the District of Columbia Court of Appeals (the district’s highest court);
      Two worked for state circuit courts; and
      One worked at the District of Columbia Superior Court.
SPEAK YOUR LANGUAGE
Cuneo Gilbert & LaDuca attorneys are diverse. Among our attorneys and staff, we speak:
      English
      Spanish
      French
      Mandarin
      Russian
      Turkish
COMMUNITY AND CHARITY
Cuneo Gilbert & LaDuca, LLP supports many charities in our community, both in the United
States and abroad. Over the past five years, CGL has contributed to organizations supporting
equal justice, centers for human rights, groups combatting hunger, medical centers and
universities in Israel, cancer research efforts, cancer survivor support, legal programs, law
schools, juvenile justice initiatives, better government, and wounded veterans of the Iraqi and
Afghanistan wars. CGL has also made a major financial commitment to help indigent clients
seek representation in the District of Columbia through the “Raising the Bar” campaign of the
D.C. Access to Justice Project.


                                         ATTORNEYS

Jonathan W. Cuneo, born New York, New York, September 10, 1952. Admitted to the District of
Columbia Bar, 1977; New York Bar, 2006. Admitted to practice before the United States Supreme
Court, 1994; United States Court of Appeals for the First Circuit, 2006; United States Court of
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 4 of 10 PageID #:1084



Appeals for the Second Circuit, 2007; United States Court of Appeals for the Third Circuit, 2004;
United States Court of Appeals for the Fourth Circuit, 2005; United States Court of Appeals for the
Fifth Circuit, 2009; United States Court of Appeals for the Ninth Circuit, 2007; United States Court
of Appeals for the Tenth Circuit, 2011; United States Court of Appeals for Eleventh Circuit, 2012;
United States Court of Appeals for the District of Columbia Circuit, 1978; United States District
Court for the Eastern District of Michigan; United States District Court for the Eastern District of
New York, 2006; United States District Court for the Southern District of New York, 2006; United
States District Court for the Northern District of New York, 2002; United States District Court for
the District of Columbia, 1978. Education: Columbia University (A.B., 1974); Cornell University
(J.D., 1977). Experience: Law clerk to the Honorable Edward Tamm, United States Court of
Appeals, District of Columbia Circuit (1977-1978); Attorney, Office of the General Counsel, Federal
Trade Commission (1978-1981); Assistant Counsel and Counsel, Subcommittee on Monopolies and
Commercial Law, House Committee on the Judiciary (1981-1986); General Counsel, Committee to
Support the Antitrust Laws (1986 - 2004); Legislative Counsel, National Association of Shareholder
and Consumer Attorneys (1988-2004); Legislative Counsel, National Coalition of Petroleum
Retailers and Service Station Dealers of America (1988-1994). Activities: Arlington County
Democratic Committee (1983-1987); Board Member, Juvenile Law Center (2009- ); Board
Member, American Antitrust Institute (1998 - 2009); Board Member, Violence Policy Center (1999
- 2009); Board Member, Appleseed Legal Foundation (1999-2005). Honors: Alfred E. Kahn Award
for Antitrust Achievement (2017); Rated by Martindale-Hubbell as AV® Preeminent™; Listed in
Marquis “Who’s Who in America”; Dean’s Board of Advisors, The George Washington University
Law School (2012 – current); Finalist, 2006 Trial Lawyer of the Year, Trial Lawyers for Public
Justice. Publications: Judge Tamm and the Evolution of Administrative Law: The Art of Judging, 74
GEORGETOWN L.J. 1595 (1986); Pulling the Plug on Antitrust Law (with Jerry Cohen), THE NATION
(1987); House Takes Up Cause of Discounters, LEGAL TIMES, Vol X, No. 30 (1987); Supreme
Court's “Sharp” Ruling Means Higher Prices, Fewer Choices for Consumers, MANHATTAN
LAWYER (1988); Chapter, Consumer Protection -- Federal Trade Commission, CHANGING AMERICA:
 BLUEPRINTS FOR THE NEW ADMINISTRATION (edited by Mark Green) (1992); Antitrust and Clinton:
 Changes on the Horizon, THE CALIFORNIA LAWYER (1993); Action on Class Actions, THE
RECORDER (1997); The Gold Train Case: Successfully Suing the United States on Behalf of a Class
of Holocaust Era Victims (with Professor Charles Tiefer), 27 CLASS ACTION REPORTS 139 (2006);
THE INTERNATIONAL HANDBOOK OF PRIVATE ENFORCEMENT OF COMPETITION LAW (with Albert A.
Foer) (Edward Elgar Publishing Inc., 2010). Remediation and Deterrence: The Real Requirements
of the Vindication Doctrine, publication forthcoming (2013), publication forthcoming in George
Washington Law Review. Guest Lecturer: Southwestern Law School, 1997 and 1998; numerous
appearances in CLE programs in the United States and Canada; District of Columbia Judicial
Conference (2007). Member: American Bar Association; District of Columbia Bar Association;
American Association for Justice.

Pamela B. Gilbert, born New Brunswick, New Jersey, October 3, 1958. Admitted to the New York
Bar, 1985 (inactive); District of Columbia Bar 1986. Admitted to practice in D.C. Education: Tufts
University (B.A., magna cum laude, 1980); New York University (J.D., 1984). Experience:
Consumer Program Director, United States Public Interest Research Group (1984-1989); Legislative
Director, Executive Director, Public Citizen’s Congress Watch (1990-1992; 1992-1994); Attorney,
M+R Strategic Services (1995); Executive Director, Consumer Product Safety Commission (1996-
2001); Chief Operating Officer, M+R Strategic Services (2001-2002). Honors and Activities: Board
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 5 of 10 PageID #:1085



Member, American Antitrust Institute (2010 - ); Board Member, Center for Effective Government
(2009 - ); Board Member, National Environmental Law Center (2006 - ); Board Member, Equal
Justice Works (2004 - 2012). Publications: PRIVATE ENFORCEMENT OF THE ANTITRUST LAWS IN THE
UNITED STATES (edited by Albert A. Foer and Randy M. Stutz), “Proposals for Reform,” written
with Victoria Romanenko. Member: New York Bar Association; District of Columbia Bar
Association; American Bar Association; American Association for Justice; Public Justice; Consumer
Attorneys of California.

Charles J. LaDuca, born Buffalo, New York, September 30, 1974. Admitted to the New York
State Bar, 2001; District of Columbia Bar, 2002; United States Supreme Court, 2009; United States
Court of Appeals for the Second Circuit, 2007; United States Court of Appeals for the Third Circuit,
2004; United States Court of Appeals for the Sixth Circuit, 2012; United States Court of Appeals
for the Ninth Circuit, 2011; United States Court of Appeals for the District of Columbia Circuit,
2013; United States District Court for the Northern District of New York, 2002; United States
District Court for the Western District of New York, 2004; United States District Court for the
Southern District of New York, 2013; United States District Court for the District of Columbia,
2002; United States District Court for the Central District of Illinois, 2009; United States District
Court for the District of Colorado, 2008; United States District Court for the Western District of
Michigan, 2010. Education: George Washington University (B.A., 1996); Catholic University of
America (J.D., 2000). Member: District of Columbia Bar Association (Corporation, Finance and
Securities Law Section); New York State Bar Association; New York State Society.

Joel Davidow, born Trenton, New Jersey, July 24, 1938. Admitted to the Bar in the District of
Columbia, 1965; New York Bar, 1981; Court Admissions: U.S. Supreme Court, U.S. Court of
Appeals (D.C., Ninth, First and Federal Circuits), U.S. District Court, S.D. N.Y., U.S. District Court,
E.D. N.Y. Education: Columbia University School of Law (LLB, cum laude, 1963); Princeton
University, Woodrow Wilson School of Public Affairs (B.A., summa cum laude, 1960). Experience:
Notes editor of the Columbia Law Review and the winner of the National Jessup Moot Court
Competition; Two years in the U.S. Federal Trade Commission; Fifteen years in Antitrust Division
of the Department of Justice, where he eventually served as Chief of the Foreign Commerce Section
and then Director of Policy and Planning; Senior antitrust partner in major New York City and
Washington, D.C. law firms, representing clients from Japan, Europe, and the United States, as both
plaintiffs and defendants, in antitrust, patent, and trade litigation matters; Counsel of record in
numerous antitrust class actions and has briefed and argued multi-million dollar appeals before the
First, Second, Seventh, Ninth and Federal Circuit courts of appeal. Publications: ANTITRUST GUIDE
FOR INTERNATIONAL BUSINESS ACTIVITIES (BNA, 4th ed. 2011); PATENT-RELATED MISCONDUCT
ISSUES IN U.S. LITIGATION (OUP, 2010); and numerous articles dealing with international antitrust
and patent litigation topics. Adjunct Professor: George Washington University School of Law,
Columbia Law School, Georgetown Law Center, American University Law School, and George
Mason University Law School, where he has taught courses in antitrust, regulation, and international
competition policy.

Daniel M. Cohen, born Detroit, Michigan, January 24, 1958. Admitted to the Florida Bar, 1989;
District of Columbia Bar, 2001; Maryland State Bar, 2003; Virginia State Bar, 2010. Admitted to
practice before the United States District Court for Maryland, 2002; United States District Court for
the Middle District of Florida, 2003; United States District Court of District of Columbia, 2008;
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 6 of 10 PageID #:1086



Eastern District of Virginia, 2010; Western District of Virginia, 2010; Southern District of Florida,
2013. Education: Ithaca College (B.A., 1981); Wes tern New England School of Law (J.D., 1988).
Experience: Criminal Defense Trial Attorney, Public Defenders Office, tried 70 jury trials,
Jacksonville Florida, 1989-1999. Member: District of Columbia Bar Association (Antitrust and
Consumer Law Section); Florida State Bar Association.

Michael J. Flannery, born January 22, 1963. Admitted to the Virginia Bar, 1991; District of
Columbia Bar, 1992; California Bar, 1998; Missouri Bar, 2001. Admitted to practice before the
United States Court of Appeals for the Third Circuit; United States Court of Appeals for the Ninth
Circuit; United States District Court for the Eastern District of Missouri, United States District Court
for the Western District of Missouri, United States District Court for the Southern District of Illinois,
United States District Court for the Northern District of Illinois, United States District Court for the
Northern District of California, United States District Court for the Southern District of California,
United States District Court for the Central District of California, United States District Court for the
Eastern District of California, and the United States District Court for the District of Columbia.
Education: University of Notre Dame (B.A., 1985); College of William and Mary Marshall-Wythe
School of Law (J.D., 1991). Honors and Awards: William and Mary Law Review (1989-91);
Publication of Student Note: “Abridged Too Far: Anticipatory Search Warrants and the Fourth
Amendment,” 32 WM. & MARY L. REV. 781 (1991) (reprinted in 14 Criminal Law Review (1992));
Teaching Assistant, William and Mary Legal Skills Program; Chief Justice, William and Mary
Honor Council; Notre Dame Scholar/Edward W. Krause Academic Scholarship. Experience:
Cohen, Milstein, Hausfeld & Toll, Washington, DC, 1994-1997; Milberg Weiss Bershad Hynes &
Lerach, San Diego, CA, 1997-2000; Carey, Danis & Lowe, St. Louis, MO, 2000-2012.

Matthew E. Miller, born Queens, New York, May 16, 1966. Admitted to the Bar of the
Commonwealth of Massachusetts, 1992; Louisiana Bar, 1993; District of Columbia Bar, 1994.
Admitted to practice before the United States Courts of Appeals for the First Circuit, 1998, Fourth
Circuit, 2010, Ninth Circuit, 2010, Tenth Circuit, 2011, D.C. Circuit, 2012; United States District
Court for the District of Massachusetts, 1994; United States District Court for the District of the
District of Columbia, 2008. Education: Tufts University (B.A., magna cum laude, 1988); University
of Virginia (J.D., 1991). Experience: Law Clerk to the Honorable Edith Brown Clement, United
States District Court for the District of Louisiana, 1991-1993; Berman, DeValerio & Pease, Boston,
MA 1994-1999; sole practitioner, 1999-2008. Languages: French, Spanish.

Alexandra C. Warren, born Bucharest, Romania, October 9, 1977. Admitted to the New York Bar,
2003; Massachusetts Bar, 2003; Pennsylvania Bar, 2004; District of Columbia Bar, 2007. Admitted
to practice before the United States District Court for the Eastern District of Pennsylvania, 2005;
United States District Court for the Western District of Pennsylvania, 2007; United States District
Court for the District of Columbia, 2007; United States District Court for the District of Colorado,
2008; United States District Court for the Middle District of Pennsylvania, 2009; United States
District Court for the Western District of Michigan, 2010; United States District Court for the
District of Massachusetts, 2012; United States Court of Appeals for the Third Circuit, 2009; United
States Court of Appeals for the Fifth Circuit, 2009; United States Court of Appeals for the Ninth
Circuit, 2011; United States Supreme Court, 2009. Education: Brandeis University (B.A., cum
laude, 1999); Fordham University Law School (J.D., 2002) (Fordham Environmental Law Journal,
Staff). Honors: Archibald R. Murray Public Service Award (2002); Addison M. Metcalf Labor
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 7 of 10 PageID #:1087



Law Prize (2002). Experience: Law Clerk to the Honorable John E. Jones III, United States District
Court for the Middle District of Pennsylvania (2002-2004); Associate, MacElree Harvey, Ltd.
(2004-2006). Member: District of Columbia Bar Association; Philadelphia Trial Lawyers
Association.

William H. Anderson, born Trenton, New Jersey, March 28, 1979. Admitted to the Pennsylvania
Bar, 2004; District of Columbia Bar, 2007; United States District Court for the District of Columbia
2007; United States Court of Appeals for the District of Columbia Circuit 2009; Colorado Bar, 2013;
United States District Court for the District of Colorado 2013 . Education: The George Washington
University (B.A., cum laude, 2000); American University (J.D., 2004). Honors and Awards: Super
Lawyers DC Rising Star 2014 & 2015. Experience: Law clerk to the Honorable Rhonda Reid
Winston, Superior Court, District of Columbia (2004-2005). Member: American Bar Association;
District of Columbia Bar Association; Pennsylvania Bar Association; Public Justice Foundation.
Languages: Spanish and English.

Katherine W. Van Dyck, born Corpus Christi, Texas, July 4, 1979. Admitted to the Texas Bar,
2004; District of Columbia Bar, 2008. Admitted to practice before the United States District Court
for the Northern District of Texas, 2006; United States District Court for the District of Columbia,
2008; United States Court of Appeals for the Fourth Circuit, 2009. Education: Texas Christian
University (B.A. 2001); Texas Tech University Law School (J.D., 2004). Texas Tech Law Review -
Articles Editor, Outstanding Third Year Editor, Outstanding Second Year Editor (2002-2004)
Experience: Law clerk to the Honorable Hayden W. Head, Jr., United States District Court for the
Southern District of Texas (2004-2006); Associate, Fee, Smith, Sharp & Vitullo, LLP (2006-2007);
Associate, Griffith & Wheat, LLP (2008-2012).

Jennifer E. Kelly, born Elmira, New York, July 7, 1975. Admitted to the Maryland Bar, 2007,
District of Columbia Bar, 2008, U.S. District Court for the District of Columbia, 2012. Education:
Boston University (B.A., cum laude, 1997), American University (J.D., cum laude, 2007; highest
grade designation, Wills, Trusts, & Estates). Experience: Internship, Parliament of Great Britain
(1995); Internship, District of Columbia Corporation Counsel (1996); Legislative Assistant, Office
of Senator Robert C. Byrd (1998-2002); American University Civil Practice Clinic (Oral Argument
before the Maryland Court of Special Appeals and Maryland District Court Small Claims Trial)
(2006); Associate, Bracewell & Giuliani, LLP (2007-2009) (Paralegal, 2003-2007); Volunteer
Attorney, American Red Cross (2010-2011). Member: American Bar Association.

Brendan S. Thompson, born Buffalo, New York, February 21, 1974. Admitted to the Maryland
Bar, 2008; Admitted to practice before the United States District Court for the District of Colorado,
2008; United States District Court for the Central District of Illinois, 2008; United States Court of
Appeals for the Ninth Circuit, 2011. Education: University of Detroit (B.S., 1997); visiting student,
George Mason Law School; University of Baltimore Law School (J.D., 2008). Experience: Student
Internships: Congressman Brian Higgins (D-NY) (2007); Chambers of the Honorable LeRoy F.
Millett Jr., Circuit Court for the 31st Judicial Circuit of Virginia (2006); The Commonwealth’s
Attorney’s Office for Prince William County, Virginia (2005). Member: Maryland State Bar
Association, Bar Association of Baltimore City, American Bar Association; New York State
Society.
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 8 of 10 PageID #:1088



Victoria O. Romanenko, born Kiev, Ukraine, April 8, 1983. Admitted to the Maryland Bar, 2009;
the District of Columbia Bar, 2012. Education: Catholic University, Columbus School of Law
(J.D., 2009); Brandeis University (B.A., with honors, 2006). Experience: Worked at a Washington
D.C. firm engaging in antitrust and telecommunications litigation (2009-2011). Law Clerk at U.S.
International Trade Commission (2009) (antidumping, countervailing duties, Section 337). Law
Clerk at Department of Labor (2008) (Occupation Safety and Health Division). Law Clerk at
District of Columbia Office of the Attorney General (2007) (Civil Enforcement Section). Ms.
Romanenko was also nominated for the 2009 Jan Jancin award upon her completion of law school.
This nomination is given to the student with the highest Intellectual Property GPA in the graduating
class. Publications: Remediation and Deterrence: The Real Requirements of the Vindication
Doctrine (2013), publication forthcoming in George Washington Law Review; PRIVATE
ENFORCEMENT OF THE ANTITRUST LAW IN THE UNITED STATES (edited by Albert A. Foer and Randy
M. Stutz) (2012), Chapter, Proposals for Reform, co-authored with Pamela Gilbert. Ms. Romanenko
has a working knowledge of Russian and French.

Beatrice O. Yakubu, born Melbourne, Florida, January 3, 1984. Admitted to the Maryland Bar,
2010. Education: American University, Washington College of Law (J.D. 2010); Florida State
University (B.S. 2005). Experience: clerked at the United States Attorney’s Office and a criminal
defense firm, and worked as a Student Attorney for the Mid-Atlantic Innocence Project. Ms. Yakubu
is conversational in the Yoruba language.

Yifei Li, born Wuhan, China, February 15, 1988. Admitted to the New York State Bar, 2013; United
States Court of Appeals for the Second Circuit, 2013; United States Court of Appeals for the District
of Columbia Circuit, 2013; United States Court of Federal Claims, 2013; United States District
Court for the Eastern District of Michigan, 2013; United States District Court for the Eastern District
of New York, 2013; United States District Court for the Southern District of New York, 2013.
Education: The George Washington University Law School (LL.M., 2011); Beijing Foreign Studies
University Law School (LL.B., B.A., Scholarship Recipient, 2010). Experience: Judicial Intern to
the Honorable Chief Judge Randall R. Rader at U.S. Court of Appeals for the Federal Circuit (2012-
2013). Legal Intern at Federal Circuit Bar Association (2011-2012). Law Clerk at Jingtian &
Gongcheng Attorneys At Law (2009). Judicial Intern at People’s Court of Jiang’An District (2007).
Member: New York State Bar Association; American Bar Association. Ms. Li is a native speaker of
Chinese (Mandarin).

A. Blaine Finley, born Houston, Texas, January 15, 1988. Admitted to the New Jersey Bar, 2014;
New York Bar 2015; District of Columbia Bar, 2017. Admitted to practice before the United States
District Court for the District of New Jersey, 2014; United States District Court for the Eastern
District of New York, 2015; United States District Court for the Southern District of New York,
2015. Education: Columbia Law School (J.D., 2014); Princeton University (A.B., 2011).
Experience: Associate, Brower Piven, A Professional Corporation (2014-2016).

Peter Gil-Montllor, born Manhasset, New York, October 11, 1987. Admitted to the New York Bar,
2014. Admitted to practice before the United States District Court for the Eastern District of New
York, 2015; United States District Court for the Southern District of New York, 2015. Education:
Georgetown University (J.D., magna cum laude, 2013); University of Chicago (A.B., with honors,
2009). Experience: Law clerk to the Honorable Allyne R. Ross, United States District Court for the
 Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 9 of 10 PageID #:1089



Eastern District of New York (2015-2016). Member: Federal Bar Council. Mr. Gil-Montllor is a
native speaker of Spanish.


                                      SPECIAL COUNSEL

Robert J. Cynkar, born Chicago, Illinois, April 22, 1952. Admitted to the Illinois Bar, 1977;
District of Columbia Bar, 1978; Virginia Bar, 1984. Admitted to practice before the United States
Supreme Court and before the United States Courts of Appeals for the First, Second, Third, Fourth,
Fifth, Sixth, Eighth, Eleventh, District of Columbia Circuit, and Federal Circuits. Education:
Princeton University (A.B., magna cum laude, 1974); New York University School of Law (J.D.,
1977) (Staff, Law Review). Experience: Associate, Fried, Frank, Harris, Shriver & Kampelman,
Washington, D.C. (1977-1979); Counsel to Chairman Bob Dole, Subcommittee on Improvements in
Judicial Machinery, United States Senate Committee on the Judiciary (1979-1981); General Counsel
to Chairman Paul Laxalt, Subcommittee on Regulatory Reform, United States Senate Committee on
the Judiciary (1981-1983); Assistant United States Attorney, Eastern District of Virginia (Criminal
Division) (1983-1985); Special Assistant to Attorney General Edwin Meese (1985); Deputy
Assistant Attorney General, Civil Division, United States Department of Justice (1985-1988);
Associate, Shaw, Pittman, Potts & Trowbridge, Washington, D.C. (1988-1991); Partner, Shaw,
Pittman, Potts & Trowbridge, Washington, D.C. (1991-1996); Founding Partner, Cooper & Kirk,
Washington, D.C. (1996-2003); Partner, Egan, Fitzpatrick, Malsch & Cynkar, Vienna, Virginia
(2004-2006); has tried over 25 cases in federal and state courts; has briefed numerous appeals in the
majority of Federal Circuits and in State Supreme Courts, and in the U. S. Supreme Court, and
personally argued many of those appeals. Sample Noteworthy Cases: U.S. v. Fleming (E.D.Va.
1984) (successful prosecution of a drunk driver who killed a mother of 11 for second-degree
murder); U.S. v. Winstar (U.S. Sup. Ct. 1996) (holding that even the requirements of a broad change
in regulatory policy by Congress cannot excuse the federal government's breach of contract); U.S. ex
rel. Ubl v. IIF Data Solutions (E.D. Va. 2009) (successful defense of a government contractor
accused of violating the False Claims Act in a bet-the-company case); Livingston v. Virginia Dept. of
Transportation (Va. Sup. Ct. 2012) (establishing that a damaging for public use does not need to rise
to the level of a taking to qualify for just compensation under the Virginia Constitution); Settle v.
RGR, (Prince William Cir. Ct. 2012)(over $3 million jury award for the widow of a truck driver
killed in a collision with a train). Publications: Dumping on Federalism, 75 U. COLO. L. REV. 1261
(2004); The Changing Vocabulary of Administrative Law, 43 FOOD DRUG COSM. L.J. 681 (1988);
“Buck v. Bell: ‘Felt Necessities’ v. Fundamental Values?” 81 COLUM. L. REV. 1418 (1981).
Member: District of Columbia Bar Association; Virginia Bar Association; Fairfax County Bar
Association; Federalist Society.




                                  OF COUNSEL TO THE FIRM

Charles Tiefer, born January 21, 1954. Admitted to the District of Columbia Bar. Admitted to
practice before the United States Supreme Court; United States Court of Federal Claims. Education:
 Columbia University (B.A., summa cum laude, 1974), Harvard Law School (J.D., magna cum
Case: 1:18-cv-06785 Document #: 122-1 Filed: 11/16/18 Page 10 of 10 PageID #:1090



laude, 1977) (Member, Harvard Law Review). Experience: Law clerk, United States Court of
Appeals for the D.C. Circuit (1977-1978); Trial Attorney, United States Department of Justice, Civil
Rights Division (1978-1979); Assistant Senate Legal Counsel, United States Senate (1979-1984);
Solicitor and Deputy General Counsel, United States House of Representatives (1984-1995);
Professor of Law, University of Baltimore School of Law (1995 - ). Publications: VEERING RIGHT:
HOW THE BUSH ADMINISTRATION SUBVERTS THE LAW FOR CONSERVATIVE CAUSES (U. Cal.
Berkeley, 2004); GOVERNMENT CONTRACT LAW: CASES AND MATERIALS (co-author) (Carolina
Academic Press, 2d ed., 2004); THE SEMI-SOVEREIGN PRESIDENCY (Westview, 1994);
CONGRESSIONAL PRACTICE AND PROCEDURE (Greenwood Press, 1989); Congress’s Transformative
“Republican Revolution” in 2001-2006 and the Future of One-Party Rule, J. L. & POL. OF U. VA.
(2008); The Iran Debacle: The Rise and Fall of Procurement-Aided Unilateralism as a Paradigm of
Foreign War, UNIV. PENN. J. INT’L ECON. LAW (2008); Can Appropriation Riders Speed Our Exit
From Iraq? 42 STAN. J. INT’L L. 291 (2006); The Gold Train Case: Successfully Suing the United
States on Behalf of a Class of Holocaust-Era Victims, 27 CLASS ACTION REP. 136 (2006);
Cancellation and Termination Without Forfeiture, 54 MERCER L. REV. 1031 (2003). Member:
District of Columbia Bar Association.

David W. Stanley, born St. Louis, Missouri, May 30, 1944. Admitted to the District of Columbia
Bar, 1973; Virginia State Bar, 1972. Admitted to practice before the United States Supreme Court,
1980; United States Court of Appeals for the District of Columbia Circuit, 1978; United States
District Court for the District of Columbia, 1974. Education: University of Virginia (B.A., 1966);
University of Virginia School of Law (J.D., 1972). Experience: Law clerk to Honorable Gerard D.
Reilly, Chief Judge, District of Columbia Court of Appeals (1972-1973). Assistant U.S. Attorney,
U.S. Attorney's Office for the District of Columbia, 1973-1984 (Fraud Division, 1981-1984);
Assistant Chief Trial Attorney, Division of Enforcement, U.S. Securities and Exchange Commission
(1984-1987); Of Counsel, Swidler & Berlin, Chartered (1987-1992). Member: District of Columbia
Bar Association (Corporation, Finance and Securities Law Section; Litigation Section); Assistant
U.S. Attorneys Association (President, 1994-1995); Association of Securities and Exchange
Commission Alumni; The Barristers.

Bradford E. Kile. Admitted to the District of Columbia Bar. Admitted to practice before the United
States Supreme Court, United States Court of Appeals for the Federal, Fourth, and DC Circuits,
United States District Court for the District of Columbia and Eastern District of Virginia. Registered
to practice before the United States Patent and Trademark Office – Reg. No. 25,223. Education: The
Ohio State University (B. Mech. Engr., 1966); The George Washington University (J.D., 1970;
LL.M. 1978). Publications: Legal ‘X-Games’ Risk: Officer and Director Passive Retention of
Personal Liability for Patent Infringement, 7 IP Litigator 11 (2001); “Lotus v. Borland-Copyright
Protection of Computer Software in a State of Transition,” Copyright World, 1995. Member:
American Bar Association; Fellow of the Inn – Giles S. Rich American Inn of Court; American
Intellectual Property Law Association; Federal Circuit Historical Society.
